Appeals from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered July 15, 2005 in a personal injury action. The order granted those parts of plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) against defendants Lahr Construction Corp., doing business as *1191LeCesse Construction Company, Winchester Construction Corp., and Cloverwood Senior Living, Inc.
It is hereby ordered that said appeals be and the same hereby are dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]).
All concur, Kehoe, J., not participating. Present—Scudder, J.P, Kehoe, Gorski, Smith and Pine, JJ.